MEMORANDUM**
James F. Pollender appeals from the 150-month sentence imposed following our remand for re-sentencing in United States v. Mann, 389 F.3d 869 (9th Cir.2004). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate the sentence and remand for re-sentencing.
Pollender contends that the district court erred when it applied a two-level enhancement pursuant to U.S.S.G. § 2Dl.l(b)(5)(A) (2002) on the ground that Pollender unlawfully transported or stored hazardous waste. Because the government concedes that the enhancement was applied in error, we vacate and remand for the limited purpose of resentencing without the § 2Dl.l(b)(5)(A) enhancement.
SENTENCE VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.